Exhibit 10.1
FIRST AMENDMENT TO


SECURITIES PURCHASE AGREEMENT


This First Amendment to Securities Purchase Agreement (this “Amendment”) is
dated as of January 9, 2013 by and between Titan Iron Ore Corp., a Nevada
corporation (the “Company”) and Ascendiant Capital Partners, LLC, a Nevada
limited liability company (the “Purchaser”). Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Original Agreement (as defined below).


WHEREAS, the parties previously entered into a Securities Purchase Agreement
dated October 18, 2012 (the “Original Agreement”);


WHEREAS, the parties desire to modify the terms of the Original Agreement as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:


AGREEMENT


1.            Section 4.16 of the Original Agreement is hereby restated in its
entirety as follows:


“4.16       Commitment Shares.  In consideration for agreeing to the terms of
this Agreement and no additional consideration at the time(s) of issuance of the
Shares, the Company shall deliver to the Purchaser, in addition to the shares of
Common Stock issued pursuant to Section 2.2(a)(iii) (“Closing Issuance”), the
following shares of Common Stock on the following dates:
 
(a)           on the Trading Day which is thirty calendar days following the
Closing Date (the “Second Payment Date”), a number of shares of Common Stock
equal to 0.5% (1/2 percent) of the Commitment Amount divided by 95% of the
average VWAP during the ten trading days prior to the Second Payment Date (the
“Second Issuance Price”).  The parties agree that the number of shares to be
issued pursuant to this Section 4.16(a)  is One Hundred Seventy Three Thousand
Nine Hundred Thirteen (173,913) shares;
 
(b)           on the Trading Day which is thirty calendar days following the
Closing Date (the “Third Payment Date”), a number of shares of Common Stock
equal to 1% (one percent) of the Commitment Amount divided by $0.175 (the “Third
Issuance Price”), provided that, if the number of Commitment Shares to be
delivered to Purchaser on the Third Payment Date shall cause the Purchaser to
receive an aggregate number of Commitment Shares (as of the Third Payment Date)
of less than 2% of the Commitment Amount (as valued based on the Third Issuance
Price), then additional Commitment Shares shall be issued to the Purchaser on
the Third Payment Date so that the Purchaser has received an aggregate  number
of Commitment Shares (as of the Third Payment Date) of at least 2% of the
Commitment Amount (as valued based on the Third Issuance Price).  The parties
agree that the number of shares to be issued pursuant to this Section 4.16(b) is
Eight Hundred Eighteen Thousand Nine Hundred Thirty (818,930) shares.
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
(c)           on the Trading Day in which the Company has received at least
$1,000,000 in aggregate from Settlements (the “Fourth Payment Date”), a number
of shares of Common Stock equal to 0.5% (1/2 percent) of the Commitment Amount
divided by 95% of the average VWAP during the ten trading days prior to the
Fourth Payment Date (the “Fourth Issuance Price”);
 
(d)           on the Trading Day in which the Company has received at least
$2,000,000 in aggregate from Settlements (the “Fifth Payment Date”), a number of
shares of Common Stock equal to 0.5% (1/2 percent) of the Commitment Amount
divided by 95% of the average VWAP during the ten trading days prior to the
Fifth Payment Date (the “Fifth Issuance Price”);
 
All such Commitment Shares issued after the Effective Date shall be delivered to
the DTC account specified by the Purchaser in writing to the Company or, if
cannot be done electronically, then delivered by physical certificate.  Any
Commitment Shares issued prior to the Effective Date may delivered to the
Company after the Effective Date and the Company shall promptly re-issue such
shares to the DTC account specified by the Purchaser in writing to the Company.


The Company shall include the shares issued pursuant to Section 2.2(a)(iii) and
4.16 (a) and (b) in the first Registration Statement filed subsequent to the
Closing Date, and the Company shall include the shares issued pursuant to
Section 4.16(c) and (d) in the next subsequent Registration Statement filed
thereafter.”


2.           Other than as set forth herein, the terms and obligations of the
Original Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.



 
TITAN IRON ORE CORP.
 
 
  ASCENDIANT CAPITAL PARTNERS, LLC By:   /s/ Andrew Brodkey   By:  /s/ Bradley
J. Wilhite  
Name: Andrew Brodkey
Title: CEO
   
Name: Bradley J. Wilhite
Title: Managing Partner
         



 

Page 1 of 2

--------------------------------------------------------------------------------